DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2, 4-9 and 15-22 are pending wherein claim 1 is amended, claims 10-14 are canceled, and claims 15-22 are new. 

Status of Previous Rejections
	The previous rejection of claims 1-2 and 4-8 under 35 U.S.C. 103 as being unpatentable over Yang (CN 107475587) in view of Kin et al. (US 2012/0222784) is withdrawn in view of the Applicant’s amendment to claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In regard to claim 17, this claim depends from claim 11 which has been canceled and therefore fails to further limit. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 15-18, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 108048719 A). 
In regard to claim 1, Yang (CN ‘719) discloses magnesium base alloys having compositions relative to that of the instant invention as set forth below (abstract and page 4 of Translation). 
Element

Instant Claim
(mass percent)
Yang (CN ‘719)
(weight percent)
Overlap
Li
present
3 – 4 
3 – 4 
Al
present
0.1 – 0.2 
0.1 – 0.2 
Ge
present
0.4 – 0.8 
0.4 – 0.8 
Ni
less than 0.1
0
0
Si, P, Zn or As
Present
0.4 – 0.5  Si
0.4 – 0.5  Si
Mg + Li 
90 or more
91.5 – 94.3 
91.5 – 94.3 


The ranges of lithium, aluminum, germanium, nickel, silicon and magnesium plus lithium disclosed by Yang (CN ‘719) are all within the claimed ranges and therefore anticipate the claim. 
In regard to claim 2, Yang (CN ‘719) discloses 0.4 to 0.8 weight percent germanium, which is within the claimed range of 0.1 and less than 1 mass percent (abstract and page 4 of Translation). 
In regard to claim 4, Yang (CN ‘719) discloses 3 to 4 weight percent lithium, which would be within the range of 0.5 to 15 mass percent as set forth in the claim (abstract and page 4 of Translation). 
In regard to claim 20, Yang (CN ‘719) discloses 3 to 4 weight percent lithium, which would be within the range of 0.5 to 11.6 mass percent as set forth in the claim (abstract and page 4 of Translation). 
In regard to claims 15-18, Yang (CN ‘719) discloses wherein the magnesium-lithium alloys would be applicable to digital cameras, which would include a housing (page 3 of Translation). 
In regard to claim 22, Yang (CN ‘719) discloses magnesium base alloys having compositions relative to that of the instant invention as set forth below (abstract and page 4 of Translation). 
Element

Instant Claim
(mass percent)
Yang (CN ‘719)
(weight percent)
Overlap
Li
present
3 – 4 
3 – 4 
Ge
0.1 – 1 
0.4 – 0.8 
0.4 – 0.8 
Mg + Li 
90 or more
91.5 – 94.3 
91.5 – 94.3 


The ranges of lithium, germanium, and magnesium plus lithium disclosed by Yang (CN ‘719) are all within the claimed ranges and therefore anticipate the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 108048719 A) as applied to claim 1, and further in view of Wang et al. (Effects of calcium on the microstructures and tensile properties of Mg-5Li-3Al alloys). 
In regard to claim 5, Yang (CN ‘719) discloses magnesium-lithium alloys as set forth above, but Yang (CN ‘719) does not specify wherein the magnesium-lithium alloys would include calcium. 
Wang et al. discloses the addition of calcium in an amount of 0.5 weight percent to substantially similar magnesium-lithium alloys in order to refine and improve the mechanical properties (abstract ad Results and discussion). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add 0.5 weight percent calcium, as disclosed by Wang et al, to the magnesium-lithium alloys, as disclosed by Yang (CN ‘719), in order to refine the grains and improve the mechanical properties, as disclosed by Wang et al. (abstract and Results and discussion). 


Allowable Subject Matter
Claims 6-9, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 6, Yang (CN ‘719) discloses magnesium-lithium alloys as set forth above, but neither Yang (CN ‘719) nor Wang et al. specify wherein beryllium would be present in an amount of 0.04 to less than 3 mass percent. 
In regard to claim 7, Yang (CN ‘719) discloses magnesium-lithium alloys as set forth above, but neither Yang (CN ‘719) nor Wang et al. specify wherein germanium, beryllium, aluminum and a content of silicon, phosphorus zinc and arsenic are present and in an amount of 3 to 10 mass percent. 
In regard to claim 8, Yang (CN ‘719) discloses magnesium-lithium alloys as set forth above, but neither Yang (CN ‘719) nor Wang et al. specify wherein the sum of germanium, beryllium, silicon, phosphorus, zinc and arsenic would be smaller than the content of aluminum. Yang (CN ‘719) discloses wherein the sum of germanium and silicon would be more than the content of aluminum. 
In regard to claim 9, Yang (CN ‘719) discloses magnesium-lithium alloys as set forth above, but neither Yang (CN ‘719) nor Wang et al. specify wherein the sum of the aluminum and a content of germanium and beryllium would be 3 to 7 mass percent. 
In regard to claim 19, Yang (CN ‘719) discloses magnesium-lithium alloys as set forth above, but neither Yang (CN ‘719) nor Wang et al. specify wherein the magnesium-lithium alloys would be applicable to a moving object comprising a main body and a driving unit wherein the a housing of the main body includes the magnesium-lithium alloys. 
In regard to claim 21, Yang (CN ‘719) discloses 0.4 to 0.5 weight percent of silicon and an upper limit of 0.2 weight percent aluminum. Therefore, the combination of claim 21 with claim 1 would distinguish from Yang (CN ‘719) alone, or in view of Wang et al. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the previous office of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759